

116 HR 5166 IH: Mechanical Insulation Installation Incentive Act of 2019
U.S. House of Representatives
2019-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5166IN THE HOUSE OF REPRESENTATIVESNovember 19, 2019Ms. Sánchez (for herself, Mr. Suozzi, Mr. Danny K. Davis of Illinois, Ms. DelBene, Mr. Panetta, Mr. Brendan F. Boyle of Pennsylvania, Ms. Moore, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide a credit for the labor costs of installing
			 mechanical insulation property.
	
 1.Short titleThis Act may be cited as the Mechanical Insulation Installation Incentive Act of 2019. 2.Labor costs of installing mechanical insulation property (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					45T.Labor costs of installing mechanical insulation property
 (a)In generalFor purposes of section 38, the mechanical insulation labor costs credit determined under this section for any taxable year is an amount equal to 10 percent of the mechanical insulation labor costs paid or incurred by the taxpayer during such taxable year.
 (b)Mechanical insulation labor costsFor purposes of this section— (1)In generalThe term mechanical insulation labor costs means the labor cost of installing mechanical insulation property with respect to a mechanical system referred to in paragraph (2)(A) which was originally placed in service not less than 1 year before the date on which such mechanical insulation property is installed.
 (2)Mechanical insulation propertyThe term mechanical insulation property means insulation materials, and facings and accessory products installed in connection to such insulation materials—
 (A)placed in service in connection with a mechanical system which— (i)is located in the United States, and
 (ii)is of a character subject to an allowance for depreciation, and (B)which result in a reduction in energy loss from the mechanical system which is greater than the expected reduction from the installation of insulation materials which meet the minimum requirements of Reference Standard 90.1 (as defined in section 179D(c)(2)).
 (c)TerminationThis section shall not apply to mechanical insulation labor costs paid or incurred after December 31, 2024..
 (b)Credit allowed as part of general business creditSection 38(b) of such Code is amended by striking plus at the end of paragraph (31), by striking the period at the end of paragraph (32) and inserting , plus, and by adding at the end the following new paragraph:  (33)the mechanical insulation labor costs credit determined under section 45T(a)..
			(c)Conforming amendments
 (1)Section 280C of such Code is amended by adding at the end the following new subsection:  (i)Mechanical insulation labor costs credit (1)In generalNo deduction shall be allowed for that portion of the mechanical insulation labor costs (as defined in section 45T(b)) otherwise allowable as deduction for the taxable year which is equal to the amount of the credit determined for such taxable year under section 45T(a).
 (2)Similar rule where taxpayer capitalizes rather than deducts expensesIf— (A)the amount of the credit determined for the taxable year under section 45T(a), exceeds
 (B)the amount of allowable as a deduction for such taxable year for mechanical insulation labor costs (determined without regard to paragraph (1)),
								the amount chargeable to capital account for the taxable year for such costs shall be reduced by
			 the amount of such excess..
 (2)The table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:
					
						
							Sec. 45T. Labor costs of installing mechanical insulation property..
 (d)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after December 31, 2019, in taxable years ending after such date.
			